Citation Nr: 0006497	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151.

4.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  He died in May 1997.  By rating action dated in June 
1997 the Department of Veterans Affairs (VA) Regional Office, 
St. Paul, Minnesota, denied entitlement to service connection 
for the cause of the veteran's death and entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  The appellant appealed from those decisions.  She also 
appealed from 1998 decisions denying entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 and 38 U.S.C.A. § 1151.  

As indicated below, the Board finds that the appellant's 
claim for service connection for the cause of the veteran's 
death to be well grounded.  The Board believes that further 
development is warranted in connection with that claim.  The 
claim for Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35 depends in part upon the disposition of the claim 
for service connection for the cause of the veteran's death.  
The claims for dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 and 38 U.S.C.A. § 1151 
will become moot if service connection is granted for the 
cause of the veteran's death.  Thus, appellate consideration 
of those issues is also being deferred at this time.  


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
May 1997.  Pneumonia was listed as the immediate cause of 
death with underlying conditions of congestive heart failure 
and coronary artery disease.  Chronic anxiety state is listed 
as a significant condition contributing to death.  

2.  At the time of his death, the veteran had established 
service connection for conditions including post-traumatic 
stress disorder, rated 50 percent disabling.  

3.  The appellant's claim for service connection for the 
cause of the veteran's death is plausible.  


CONCLUSION OF LAW

The appellant has submitted a well-grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation. If she has not, her 
appeal must fail. 38 U.S.C.A. § 5107(a); see Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In order for a claim for service connection for the cause of 
the veteran's death to be well-grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veteran's death. See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

The veteran's death certificate reflects that he died in May 
1997.  The death certificate lists pneumonia as the immediate 
cause of death with underlying conditions of congestive heart 
failure and coronary artery disease.  Chronic anxiety state 
is listed as a significant condition contributing to death.  

At the time of his death, the veteran had established 
entitlement to service connection for conditions including 
post-traumatic stress disorder, rated 50 percent disabling.  

Since the veteran had established service connection for a 
psychiatric condition and a psychiatric disorder is listed on 
the death certificate as a significant condition contributing 
to death, the Board concludes that the appellant has 
submitted a claim which is plausible.  Since there are 
elements of the duty to assist which must be satisfied, the 
claim must be returned to the regional office before a final 
resolution can be attained.  


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded.  The appeal is granted 
to this extent. 


REMAND

As noted previously, the veteran's death certificate reflects 
that he died in May 1997.  The death certificate lists 
pneumonia as the immediate cause of death with underlying 
conditions of congestive heart failure and coronary artery 
disease.  Chronic anxiety state is listed as a significant 
condition contributing to death.  

The appellant contends that prior to the veteran's death he 
was in a constant state of siege, reliving the war on a daily 
basis under stress and anxiety.  It was reported that the 
veteran's PTSD symptoms increased in the last months before 
his death.  The veteran's death certificate reflects that his 
death occurred while the veteran was at Golden Oaks Nursing 
Home.  The death certificate was signed by Delbert R. Nelson, 
M.D.  The Board believes that additional information from Dr. 
Nelson would be desirable as to the rationale for listing a 
psychiatric disorder as a contributing factor in the 
veteran's death.  In addition, complete records from the 
nursing home would be helpful in deciding this claim.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The appellant should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who treated the veteran within the last 3 
years prior to his death.  With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
appellant which are not currently of 
record.  Of particular interest are the 
records from The Golden Oaks Nursing Home 
and from Dr. Nelson.  The regional office 
should also contact Dr. Nelson and ask 
that he submit a statement explaining his 
rationale and bases  for listing a 
psychiatric disorder as a contributing 
factor in the cause of the veteran's 
death on the death certificate.  Once 
received, these records should be 
associated with the claims folder.  

3.  The claims file should be reviewed by 
a VA physician, who had never treated the 
veteran.  The examiner should express an 
opinion, based on the evidence of record, 
as to whether it is at least as likely as 
not that the veteran's service-connected 
PTSD was a contributory cause of the 
veteran's death.  The examiner must offer 
complete rationale concerning his 
opinion.  

4.  The RO should take any additional 
steps deemed necessary and then 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.   If the denial is 
continued, the appellant and her 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  




When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
until she receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


The appellant is advised that she may submit any additional 
information or statements to the RO in support of her claims 
while the case is in remand status.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals





Error! Not a valid link



